Not For Publication in West's Federal Reporter

          United States Court of Appeals
                          For the First Circuit


No. 15-1850

                        UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                                COREY EUSTIS,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                                    Before

                  Torruella, Thompson, and Kayatta,
                           Circuit Judges.


     Kim P. Bonstrom and Bonstrom & Murphy, on brief for appellant.
     Renée M. Bunker, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.



                             February 28, 2017
             TORRUELLA,   Circuit   Judge.      Defendant   Corey   Eustis

appeals his sentence for possession of a firearm by a person

previously convicted of a misdemeanor crime of domestic violence.

We affirm.

                               BACKGROUND

             On August 26, 2012, Eustis accidentally shot himself

with a .22 caliber pistol while sitting near a campfire with his

girlfriend.     Based on information provided by the girlfriend,

officers searched a wooded area near Eustis's residence and found

the pistol and two other firearms.           After a bench trial, Eustis

was convicted of one count of possession of a firearm by a person

previously convicted of a misdemeanor crime of domestic violence,

in violation of 18 U.S.C. §§ 922(g)(9) and 924(a)(2).

             The district court held a sentencing hearing, at which

it ruled that Eustis had an adjusted offense level of eighteen

under the United States Sentencing Guidelines (the "Guidelines").

It also determined that Eustis had a criminal history category

("CHC") of III, leading to a recommended Guidelines sentence of

thirty-three to forty-one months.

             The district court then found facts related to the

Government's request for an upward departure.           First, it found

that Eustis had brought the pistol to the campfire "to intimidate"

his girlfriend "during an argument," making his possession offense


                                    -2-
more   serious   than   a    normal   possession       conviction.     It   also

determined that, during Eustis's pretrial detention, he called his

girlfriend and convinced her to write a letter to the district

court recanting her prior truthful statements.               The district court

also looked at the facts surrounding three of Eustis's prior

assault convictions against domestic partners, including one in

which he threatened a girlfriend with a loaded pistol, and found

that they "portray[ed] a person who is very dangerous to intimate

partners."     Finally, the district court discussed two incidents

in which Eustis threatened a girlfriend, including one in which he

used "a firearm in a threatening manner," but for which he was not

convicted.

             Examining these facts, the district court determined

that "the need to impose a sentence that reflects the seriousness

of this crime and . . . protects the public and, in particular,

[Eustis's]     intimate      partners"      required    an    above-Guidelines

sentence "on the grounds that . . . [Eustis's] criminal history

[was] understated."         After applying the departure, the district

court sentenced Eustis to fifty-one months' imprisonment.

             Eustis timely appealed his sentence.

                                  ANALYSIS

             Eustis's primary argument is that the district court

committed procedural error by relying on prior convictions, and


                                      -3-
the "nature" of those convictions, that were already factored into

his CHC.

       A sentence is procedurally sound so long as the
       district court did not commit a procedural error in
       arriving at the sentence.     Examples of procedural
       errors include: failing to calculate (or improperly
       calculating) the Guidelines range, treating the
       Guidelines as mandatory, failing to consider the
       section 3553(a) factors, selecting a sentence based
       on clearly erroneous facts, or failing to adequately
       explain   the  chosen   sentence   --  including  an
       explanation for any deviation from the Guidelines
       range. When assessing procedural reasonableness, our
       abuse of discretion standard is multifaceted.     We
       review factual findings for clear error, arguments
       that the sentencing court erred in interpreting or
       applying the guidelines de novo, and judgment calls
       for abuse of discretion simpliciter.

United States v. Nelson, 793 F.3d 202, 205-06 (1st Cir. 2015)

(alteration omitted) (quoting United States v. Trinidad-Acosta,

773 F.3d 298, 308-09 (1st Cir. 2014)).

           The Guidelines allow an upward departure "[i]f reliable

information   indicates   that   the    defendant's   criminal   history

category substantially under-represents the seriousness of the

defendant's criminal history or the likelihood that the defendant

will commit other crimes." U.S.S.G. § 4A1.3(a)(1).       The Guidelines

list five nonexclusive circumstances that may warrant an upward

departure, primarily prior conduct that would not be captured when

calculating the defendant's CHC.       See id. § 4A1.3(a)(2).

           Eustis contends that the district court did not base its

upward departure on circumstances that fit within or were analogous

                                  -4-
to those listed in the Guidelines.                  Rather, Eustis asserts, it

relied     "exclusively"       on    the    facts     underlying    his     criminal

convictions, but those convictions were already considered in

calculating    his   CHC.          This    was    error,   according   to    Eustis,

because,     although        the    Guidelines'       five    circumstances        are

nonexclusive, they are "all of a particular type: . . . crimes or

conduct that the criminal history calculation instructions . . .

fail specifically to consider."                  United States v. Morrison, 946
F.2d 484, 496 (7th Cir. 1991).               Eustis's prior convictions were

used to calculate his CHC, and Eustis argues that this type of

"double-counting"       is    impermissible,        citing   to   cases     from   the

Seventh and Tenth Circuits.

            Even assuming that it would have been error for the

district court to base its departure solely on the facts that

formed the basis for Eustis's prior convictions,1 that is not what

happened here.       Rather, the district court also considered two

uncharged incidents of domestic assault, Eustis's "intimidating"

calls to his girlfriend from jail in which he convinced her to

recant her prior statements, and the fact that Eustis brought the

pistol to the campfire "to intimidate" his girlfriend before


1  We note that in other contexts, we have stated that "double-
counting is less sinister than the name implies" because different
Guidelines "account for different sentencing concerns."     United
States v. Wallace, 573 F.3d 82, 92 (1st Cir. 2009).


                                           -5-
accidentally    shooting      himself. 2       The   Guidelines   specifically

provide that the district court may rely on "information concerning

. . . [p]rior similar adult criminal conduct not resulting in a

criminal   conviction"     to    make   an     upward   departure.    U.S.S.G.

§ 4A1.3(a)(2)(E).     The district court did that here, and so it did

not abuse its discretion in applying an upward departure.

           Separately, Eustis maintains that the district court did

not adequately explain why it chose a sentence of fifty-one months.

The district court increased Eustis's CHC from level III to level

IV, resulting in a recommended sentencing range of forty-one to

fifty-one months.     See id. § 5A.           It explained, in great detail,

why it considered Eustis's actions more egregious than a standard

conviction for possession of a firearm and Eustis himself a danger

to   society   and   likely     to   recidivate.        That   explanation   was

sufficient to justify a sentence at the maximum of the recommended

Guidelines range.3


2  Eustis retrieved the pistol from the house, loaded it, and
brought it out to the fire during the argument. Eustis was also
drinking and had a prior history of using weapons to intimidate
his significant others. Based on those facts, it was not clear
error for the district court to find that Eustis "intended to use
it to intimidate" his girlfriend, as Eustis argues.
3  Because we do not find that the district court abused its
discretion in sentencing Eustis, we need not reach his argument
that it sentenced him in an improper sequence. Eustis admits that
this argument applies only "if this Court agrees with one or more
of" Eustis's other arguments.


                                        -6-
                 CONCLUSION

For the reasons stated, we affirm Eustis's sentence.

Affirmed.




                     -7-